EXHIBIT 10.49 CREDIT AGREEMENT Dated as of November 29, 2016 among BIOMARIN PHARMACEUTICAL INC., as the Borrower, BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender, L/C Issuer and a Lender, and the other Lenders from time to time party hereto TABLE OF CONTENTS Page Article I DEFINITIONS AND ACCOUNTING TERMS1 Defined Terms1 Other Interpretive Provisions28 Accounting Terms29 Rounding29 Times of Day; Rates30 Letter of Credit Amounts30 Currency Equivalents Generally30 Article II THE COMMITMENTS AND CREDIT EXTENSIONS30 The Loans30 Borrowings, Conversions and Continuations of Loans30 Letters of Credit32 Swing Line Loans38 Prepayments41 Termination or Reduction of Commitments42 Repayment of Loans42 Interest42 Fees43 Computation of Interest and Fees43 Evidence of Debt44 Payments Generally; Administrative Agent’s Clawback44 Sharing of Payments by Lenders46 Cash Collateral46 Defaulting Lenders47 Article III TAXES, YIELD PROTECTION AND ILLEGALITY50 Taxes50 Illegality53 Inability to Determine Rates54 Increased Costs: Reserves on Eurodollar Rate Loans55 Compensation for Losses56 Mitigation Obligations; Replacement of Lenders56 Survival57 Article IV CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS57 Conditions to Effectiveness57 Conditions to All Credit Extensions58 Article V REPRESENTATIONS AND WARRANTIES59 Existence, Qualification and Power59 Authorization; No Contravention59 Governmental Authorization; Other Consents60 Binding Effect60 Financial Statements; No Material Adverse Effect60 Litigation61 140812225 v1 -i- Table of Contents (continued) Page No Default61 Ownership of Property; Liens; Investments61 Environmental Compliance61 Insurance62 Taxes62 ERISA Compliance62 Subsidiaries; Equity Interests; Loan Parties63 Margin Regulations; Investment Company Act63 Disclosure63 Compliance with Laws64 Intellectual Property; Licenses, Etc64 Solvency64 Labor Matters64 Anti-Money Laundering Laws64 Sanctions64 Anti-Corruption Laws64 EEA Financial Institutions65 Collateral Matters65 Article VI AFFIRMATIVE COVENANTS65 Financial Statements65 Certificates; Other Information66 Notices68 Payment of Obligations68 Preservation of Existence, Etc68 Maintenance of Properties68 Maintenance of Insurance68 Compliance with Laws69 Books and Records69 Inspection Rights69 [Reserved]69 Covenant to Guarantee Obligations and Give Security69 Compliance with Environmental Laws70 Further Assurances70 Designation of Subsidiaries70 Designation as Senior Debt71 Custody Account71 Anti-Corruption Laws71 Article VII NEGATIVE COVENANTS71 Liens71 Indebtedness74 Investments75 Fundamental Changes78 Dispositions79 Restricted Payments81 Change in Nature of Business82 140812225 v1 -ii- Table of Contents (continued) Page Transactions with Affiliates82 Burdensome Agreements82 Use of Proceeds83 Amendments of Organization Documents84 Amendment, Etc84 Article VIII EVENTS OF DEFAULT AND REMEDIES84 Events of Default84 Remedies upon Event of Default86 Application of Funds86 Article IX ADMINISTRATIVE AGENT87 Appointment and Authority87 Rights as a Lender88 Exculpatory Provisions88 Reliance by Administrative Agent89 Delegation of Duties89 Resignation of Administrative Agent89 Non-Reliance on Administrative Agent and Other Lenders91 Administrative Agent May File Proofs of Claim; Credit Bidding91 Collateral and Guaranty Matters92 Withholding Tax93 Article X MISCELLANEOUS93 Amendments, Etc93 Notices; Effectiveness; Electronic Communications94 No Waiver; Cumulative Remedies; Enforcement96 Expenses; Indemnity; Damage Waiver97 Payments Set Aside98 Successors and Assigns99 Treatment of Certain Information; Confidentiality103 Right of Setoff103 Interest Rate Limitation104 Counterparts; Integration; Effectiveness104 Survival of Representations and Warranties104 Severability105 Replacement of Lenders105 Governing Law; Jurisdiction; Etc105 WAIVER OF JURY TRIAL106 No Advisory or Fiduciary Responsibility107 Electronic Execution of Assignments and Certain Other Documents107 USA PATRIOT Act107 Acknowledgement and Consent to Bail-In of EEA Financial Institutions107 SIGNATURESS-1 140812225 v1 -iii- Table of Contents (continued) Page SCHEDULES 2.01Commitments and Applicable Percentages 5.13Subsidiaries and Other Equity Investments; Loan Parties 7.01Existing Liens 7.02Existing Indebtedness 7.03Existing Investments 7.05Certain Asset Sales 7.09Burdensome Agreements 10.02Administrative Agent’s Office, Certain Addresses for Notices EXHIBITSForm of ACommitted Loan Notice BSwing Line Loan Notice CNote DCompliance Certificate E-1Assignment and Assumption E-2Administrative Questionnaire FGuaranty GSecurity Agreement HUnited States Tax Compliance Certificates IBorrowing Base Certificate JSolvency Certificate 140812225 v1 -iv- CREDIT AGREEMENT This CREDIT AGREEMENT (“Agreement”) is entered into as of November 29, 2016, among BIOMARIN PHARMACEUTICAL INC., a Delaware corporation (the “Borrower”), each lender from time to time party hereto (collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
